DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 10/29/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-14, 20 are currently under examination. Claims 15-19 are cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US18/19819, filed 02/27/2018, is acknowledged.
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/464,413, filed 02/28/2017, are acknowledged. 
Withdrawn Objections/Rejections
The claim rejections under 35 USC 112(b) or second paragraph for claims 15-19 are withdrawn in view of applicant’s arguments (on page 10) and/or amendments.
Response to Arguments
Applicant’s arguments filed 10/29/2021 have been fully considered but are not persuasive for the following reasons.

Applicant amended the independent claims with new subject matters with “select a given voxel from the plurality of voxels; iteratively form a stable reqion of interest by a) forming a first region of interest from the given voxel; b) selecting a group of voxels from the plurality of voxels, where the croup of voxels surround the first region of interest; c) calculating a similarity measure for each voxel in the group of voxels; and d) forming a second region of interest by adding voxels from the Croup of voxels to the first reqion of interest, where the added voxels have a similarity measure that exceeds a first threshold and the first threshold is a statistical criterion derived from the first region of interest; e) replacing the first region of interest with the second region of interest and repeating steps b) - e) until the number of voxels in the first region of interest equals the number of voxels in the second region of interest identify the stable region of interest as a functional area of unitary pooled activity by comparing temporal behavior of voxels in the stable region of interest to voxels bordering the stable region of interest” for claim 1, “selecting a given voxel from the plurality of voxels; iteratively forming a stable region of interest by f) forming a first region of interest from the given voxel; g) selecting a group of voxels from the plurality of voxels, where the croup of voxels surround the first region of interest and includes voxels which do not border the first region of interest; h) calculating a similarity measure for each voxel in the croup of voxels; and i) forming a second region of interest by adding voxels from the croup of voxels to the first reqion of interest, where the added voxels have a similarity measure that exceeds a first threshold and the first threshold is a statistical criterion derived from the first region of interest; j) replacing the first region of interest with the second region of interest and repeating steps b) - e) until the number of voxels in the first region of interest equals the number of voxels in the second region of interest identifying the stable region of interest as a functional area of unitary pooled activity by comparing temporal behavior of voxels in the stable region of interest to voxels bordering the stable region of interest” for independent claim 9 and “selecting a given voxel from the plurality of voxels; iteratively forming a stable region of interest by k) forming a first region of interest from the given voxel; I) selecting a group of voxels from the plurality of voxels, where the croup of voxels surround the first region of interest; m) calculating a similarity measure for each voxel in the croup of voxels; and n) forming a second region of interest by adding voxels from the croup of voxels to the first region of interest, where the added voxels have a similarity measure that exceeds a first threshold and the first threshold is a statistical criterion derived from the first region of interest; o) replacing the first region of interest with the second region of interest and repeating steps b) - e) until the number of voxels in the first region of interest equals the number of voxels in the second region of interest identifying the stable region of interest as a functional area of unitary pooled activity by comparing temporal behavior of voxels in the stable region of interest to voxels bordering the stable region of interest” for claim 20, changing the scope of the claims. The examiner is considering new grounds of rejection to address the new subject matter introduced by the amendments.
Applicant argues (on pages 10-11) that for the independent claim 1, references of record do not teach “forming a second region of interest by adding voxels from the group of voxels to the first region of interest, where the added voxels have a similarity measure that exceeds a first threshold and the first threshold is a statistical criterion derived from the first region of interest” 
In response, the examiner has considered the teachings of Monir, wherein the Monir is teaching a voxel-seed based region growing technique for adding surrounding voxel to a first region of interest using a homogeneous criterion (p. 3 col.2 2nd ¶ seed extraction, growing with the neighboring voxels according to a correlation criterion based on Pearson correlation coefficients as p. 2 col. 2 “The Pearson’s coefficient of correlation is used as the similarity measure to calculate w.” ) with a region growing algorithm (p.3 col.1 ¶ B. Region-growing and C. Region-merging, and p. 4 col.1 ¶ B. Region-Growing with time course vectors for each voxel) which is iterated (p.3 col.1 ¶ “The procedure continues till the homogeneity criterion is no more satisfied”) therefore reading on most of the amended limitations.
Additionally, as the Applicant appears to equate the amended limitation “the first threshold is a statistical criterion derived from the first region of interest” with the limitation of claim 14 “the first threshold is calculated based on the first region of interest, including: (i) a mean signal time course, (ii) a first region of interest Pearson correlation coefficient, (iii) a mean, and (iv) a standard deviation”, the examiner is respectfully disagreeing with that assertion, since a generic statistical criterion even generically derived from the first region of interest is very different from the claim 14 limitation with the threshold calculated including “(i) a mean signal time course, (ii) a first region of interest Pearson correlation coefficient, (iii) a mean, and (iv) a standard deviation” as positively claimed. Additionally, Monir teaches the criterion baser on a variance analysis for setting an homogeneity criterion as “Two regions are considered homogenous and are merged together if the variance explained by the first principal component in the principal component analysis (PCA) of the data matrix, constructed from the time-course vectors of those voxels, is where the added voxels have a similarity measure that exceeds a first threshold and the first threshold is a statistical criterion derived from the first region of interest” in the claimed independent claims.
Therefore, the Applicant’s arguments are found not persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After reviewing the application’s disclosure including the specification and drawings, the examiner has considered that the “functional area of unitary pooled activity identifier” in claim 1, “a brain network identification module” in claims 1, 2, “a display module” in claims 1, 8 and “an image processing module” are found in the “brain activity Detection Device (Fig. 2 #104) for successively analyzing the image data from the scanner (Fig. 1 #102) and to present the results to a display (Fig. 1 #106). Therefore, the examiner has considered that these claim limitations are describing part of processors or computer as structures or equivalent structures as configured to perform the claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 
Claim Objections
Claim 9 is objected to because of the following informalities: claim 9 recites “steps b) - e)” in line 20 which should read “steps g) – j)”.  Appropriate correction is required.
Claim 11 recites “when the a number of identified voxels” on line 9 which should read “when the number of identified voxels”
Claim 20 is objected to because of the following informalities: claim 9 recites “steps b) - e)” in line 17 which should read “steps l) – o)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims dependent on claim 9 are rejected due to their dependency on claim 9.
selecting a group of voxels from the plurality of voxels, where the group of voxels surround the first region of interest and includes voxels which do not border the first region of interest”. The specification does not mention any of the voxels surrounding the first region of interest as including voxels that does not border the first region of interest. Therefore, the claim contains subject matter that is not described specifically within the specification and in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Varkuti (USPN 20160284082 A1; Pub.Date 09/29/2016; Fil.Date 11/05/2013) in view of Monir et al. (2011 IEEE 8th ICICSP 5 pages; Pub.Date 2011) and in view of Lu et al. (2003 NeuroImage 20:455–465; Pub.Date 2003).
Regarding claim 1, Varkuti teaches discloses an imaging system for identifying a functional network in a brain of a living object (abstract; using fMRI analysis with BOLD the system comprising: a scanner configured to scan a plurality of images of the brain over a predetermined period (imaging data can be generated by any imaging modality, including functional Magnetic Resonance Imaging as scanner, fMRI, [0040]; MRI Time Series, Functional, [0047]; with fMRI analysis, estimation of voxel-blocks with event-related task/stimulation based or resting state [0048] using patient-specific imaging data early and later in time with Fig. 5); a processor configured to analyze the plurality of images of the brain to include blood oxygenation level dependent contrast (fMRI analysis, BOLD activation/deactivation behaviour [0048]; “medical data processing method” for “determining a vulnerability field of a brain of a patient, which can be human or an animal” “preferably being constituted to be executed by a computer”, [0034]; “a medical diagnostic system comprising at least a medical imaging device for generating the medical image data” and “computer for processing in particular the medical image data” using specific “computer programs”, [0101], [0129-0130]); a functional area of unitary pooled activity identifier configured to identify functional areas of unitary pooled activity by analyzing the plurality of images of the brain over the predetermined period (MRI Time Series, Functional, [0047]-[0048]; “estimation of voxel-blocks that show a behaviour of functional cooperation in a given situation” [0048] for functional areas with “functional map marking voxels belonging to a specific functional brain network” with “originating from functional connectivity analysis of resting state or task-dependent functional Magnetic Resonance Imaging time series” 
Varkuti does not specifically teach the functional area of unitary pooled activity identifier as configured to select a given voxel from the plurality of voxels; iteratively form a stable reqion of interest by a) forming a first region of interest from the given voxel; b) selecting a group of voxels from the plurality of voxels, where the group of voxels surround the first region of interest; c) calculating a similarity measure for each voxel in the group of voxels; and d) forming a second region of interest by adding voxels from the group of voxels to the first reqion of interest, where the added voxels have a similarity measure that exceeds a first threshold and the first threshold is a statistical criterion derived from the first region of interest; e) replacing the first region of interest with the second region of interest and repeating steps b) - e) until the number of voxels in the first region of interest equals the number of voxels in the second region of interest identify the stable region of interest as a functional area of unitary pooled activity by comparing temporal behavior of voxels in the stable region of interest to voxels bordering the stable region of interest as in claim 1.
However, Monir teaches within the same field of endeavor (Title and abstract) for functional MRI time-series for the definition of regions with the same functional activity using nd ¶ seed extraction) select a given voxel from the plurality of voxels and also reading on to grow with the neighboring voxels according to a correlation criterion for the neighboring voxel to belong to the same functional activity along the time course of the fMRI analysis (p.3 col.1 ¶ B. Region-growing and C. Region-merging, and p. 4 col.1 ¶ B. Region-Growing) until reaching a size wherein no additional voxel is added to the growing region (p.3 col.1 “The procedure continues till the homogeneity criterion is no more satisfied” reading on the final region being stable with no additional voxel) reading on  iteratively form a stable reqion of interest by a) forming a first region of interest from the given voxel (selecting the voxel seed as initial region of interest p. 3 col.1 B region growing.  “For a seed voxel i   , a region Fi  i is initialized and its representative time-course is defined as fi  v .”), b) selecting a group of voxels from the plurality of voxels, where the group of voxels surround the first region of interest (p.3. col.1  “ A set  i of voxels comprising of 8-neighbors of the seed voxel i is initialized where each member of  i is considered as a prospective part of region Fi  ; i  {vx, y | vx, y  N8 (i ),1  x  X ,1  y  Y} where N 8 (i ) are the 8-neighbors of i . The voxel having the highest correlation with fi is added to Fi if the homogeneity criterion is met” selecting the voxel of highest correlation with the time course data of the first region of interest as expressed as initially seed voxel); c) calculating a similarity measure for each voxel in the group of voxels (p.3 col.1 “The voxel having the highest correlation with fi is added to Fi if the homogeneity criterion is met”); d) forming a second region of interest by adding voxels from the group of voxels to the first reqion of interest, where the added voxels have a similarity measure that exceeds a first threshold and the first threshold is a statistical criterion derived from the first region of interest (p.3 col.1 “Let vmax be the voxel being added to region Fi . Then the following updates take place: ....” therefore defining the second region of interest with the first region with the added surrounding voxel with the highest time correlation with the time course of the first region, with a combined condition of homogeneity as in p.3 col.1 “Two regions are considered homogenous and are merged together if the variance explained by the first principal component in the principal component analysis (PCA) of the data matrix, constructed from the time-course vectors of those voxels, is more than 90% of the total variance explained, therefore with a similarity derived from statistical analysis), and  e) replacing the first region of interest with the second region of interest and repeating steps b) - e) until the number of voxels in the first region of interest equals the number of voxels in the second region of interest (p.3 col.1 The procedure continues till the homogeneity criterion is no more satisfied, with adding the next surrounding voxel to the newly formed region as part of the growing region until the homogeneity criterion is not anymore verified” wherein the final volume is identified as the stable region with no more addition of voxel can be made having high temporal correlation with the initial seed voxel and carrying the homogeneity criterion wherein the homogeneity criterion includes also the temporal correlation as defined by Monir in p.2 col.2 1st ¶ using a similarity measure with the Pearson’s coefficient of correlation and as referring to Lu, p.1 col.2 2nd ¶ with the homogeneity criteria involving the Pearson’s coefficient of correlation as the similarity measure as in Lu (p.458 col.1 with algorithm and Pearson correlation and up to 26-connected neighborhood in 3 orthogonal directions considered) therefore the final volume found reading on identify the stable region of interest as a functional area of unitary pooled activity by comparing temporal behavior of voxels in the stable region of interest to voxels bordering the stable region of interest.
select a given voxel from the plurality of voxels; iteratively form a stable reqion of interest by a) forming a first region of interest from the given voxel; b) selecting a group of voxels from the plurality of voxels, where the group of voxels surround the first region of interest; c) calculating a similarity measure for each voxel in the group of voxels; and d) forming a second region of interest by adding voxels from the group of voxels to the first reqion of interest, where the added voxels have a similarity measure that exceeds a first threshold and the first threshold is a statistical criterion derived from the first region of interest; e) replacing the first region of interest with the second region of interest and repeating steps b) - e) until the number of voxels in the first region of interest equals the number of voxels in the second region of interest identify the stable region of interest as a functional area of unitary pooled activity by comparing temporal behavior of voxels in the stable region of interest to voxels bordering the stable region of interest, since one of ordinary skill in the art would recognize that providing voxel functional activity seed and using a region growth technique for growing the seed into a region presenting the same functional activity using a functional correlation within an iterative region growing algorithm  was known in the art as taught by Monir and Lu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Varkuti and Monir teaches the determination of functional network using BOLD imaging. The motivation would have been to ideally provide a method for initially determining the cluster of high activity regions while preserving clustering other regions of lower activity and rejecting most of the inactive voxels, as suggested by Monir (p. 4-5 ¶ Discussion And Conclusion).
a display module configured to display images of the brain depicting functional areas of unitary pooled activity included in the functional network (“computer for processing in particular the medical image data” using specific “computer programs”, [0101], [0129-0130] for “functional map marking voxels belonging to a specific functional brain network, sensorimotor functional connectivity system -- enclosing voxels in the primary motor cortices and the midline supplementary motor area, originating from functional connectivity analysis of resting state or task-dependent” and “functional Magnetic Resonance Imaging time series”, [0107] with “ technical signals in particular represent the data received or outputted by the computer”, ”the computer is preferably operatively coupled to a display device which allows to display information outputted by the computer, to a user”, [0134]).
Regarding independent claim 9, the Examiner notes that the claimed method is directed to a method for the apparatus of claim 1 with the structures and functional limitations corresponding to the method steps of claim 9 wherein the areas that are functionally connected are defined by Monir with the step of Region-merging for all regions presenting similarities and merged into the same cluster (p.3 col.1 last ¶). The claim 9 is therefore made obvious by the teachings discussed above mutandis mutatis.
Regarding claim 20, Varkuti teaches a non-transitory computer-readable medium storing processor- executable instructions (Title, abstract and [0130] “computer-readable data storage medium can be any data storage medium which can include, store, communicate, propagate or transport the program for use on or in connection with the instruction-executing system”) to execute the non-transitory CRM as utilizing the system of claim 1 for executing the method of claim 9 is taught by the combination of Varkuti, Monir and Lu. The claim 20 is therefore made obvious by the teachings discussed above mutandis mutatis.

Regarding claims 2 and 10, as discussed above, Monir and Lu teaches the growing region algorithm as utilizing a criterion based on the Pearson’s coefficient of correlation (the homogeneity criterion includes also the temporal correlation as defined by Monir in p.2 col.2 1st ¶ using a similarity measure with the Pearson’s coefficient of correlation and as referring to Lu, p.1 col.2 2nd ¶ with the homogeneity criteria involving the Pearson’s coefficient of correlation as the similarity measure as in Lu (p.458 col.1 with algorithm and Pearson’s coefficient of correlation and up to 26-connected neighborhood in 3 orthogonal directions considered). 
Regarding Claim 3, Varkuti teaches wherein the functional network indicates areas of the brain that are functionally connected (“functional map marking voxels belonging to a specific functional brain network (e.g. sensorimotor functional connectivity system -- enclosing voxels in the primary motor cortices and the midline supplementary motor area), originating from functional connectivity analysis of resting state or task-dependent functional Magnetic Resonance Imaging time series” [0107]).
Regarding Claim 4, Varkuti suggests as discussed above, wherein the predetermined period represents a period of time where a task is being performed by the living object  ([0111]) over a predetermined period such as during a surgical intervention period in order to perform the procedure without altering essential functional area of the brain (“functional map marking voxels belonging to a specific functional brain network (e.g. sensorimotor functional connectivity system -- enclosing voxels in the primary motor cortices and the midline supplementary motor area), 
Regarding Claim 6, Varkuti further teaches comprising an image processing module configured to refine the plurality of images of the brain (“functional map marking voxels belonging to a specific functional brain network, sensorimotor functional connectivity system - enclosing voxels in the primary motor cortices and the midline supplementary motor area, originating from functional connectivity analysis of resting state or task-dependent functional Magnetic Resonance Imaging time series”, [0107]; with “information-specific layers are generated that contain ratings, nominal scale: avoid/go, ordinal scale: vulnerability/attack resilience ratings of voxels, full metric: brain function disruption score, for each specific voxel, information layers are then combined into one final vulnerability map”, [0098] and Fig. 1).
Regarding Claim 8, as discussed above, Varkuti further teaches wherein the display module, as discussed above, is further configured to display a graphical representation of a signal time course of an identified functional area of unitary pooled activity over the predetermined period (abstract with connectivity graph for optimal surgical trajectory planning as [0036] with  “functional map marking voxels belonging to a specific functional brain network (e.g. sensorimotor functional connectivity system -- enclosing voxels in the primary motor cortices and the midline supplementary motor area), originating from functional connectivity analysis of resting state or task-dependent functional Magnetic Resonance Imaging time series” [0107]; “technical signals in particular represent the data received or outputted by the computer, computer is preferably operatively coupled to a display device which allows to display information outputted by the computer, to a user”, [0134]).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Varkuti (USPN 20160284082 A1; Pub.Date 09/29/2016; Fil.Date 11/05/2013) in view of Monir et al. (2011 IEEE 8th ICICSP 5 pages; Pub.Date 2011) and in view of Lu et al. (2003 NeuroImage 20:455–465; Pub.Date 2003) as applied to claims 1-4, 6, 8-10, 13 and 20 and further in view of Hua et al. (USPN 20160113501 A1; Pub.Date 04/28/2016; Fil.Date 06/03/2014).
Varkuti, Monir and Lu teach a system and method as set forth above.
Varkuti, Monir and Lu do not specifically teach the task being performed for a predetermined time includes (i) clearing a mind; (ii) reading; or (iii) finger-tapping as in claim 5.
Regarding Claim 5, as discussed above, Varkuti discloses a task being performed for a predetermined time during the fMRI (using fMRI analysis, block/event-related task/stimulation based or resting state, allows for the estimation of voxel-blocks that show a behaviour of functional cooperation in a given situation, [0048]), but Varkuti fails to explicitly disclose wherein the task 
However, Hua is in the field of acquisition scheme for T2-weighted BOLD fMRI (abstract) and teaches wherein the task being performed for a predetermined time includes (i) clearing a mind; (ii) reading; or (iii) fingertapping (subjects were instructed to perform bilateral finger tapping during the flashing periods. Each fMRI run took 4 min and 54.4 s during which 128 image volumes (2.3 s) were acquired, [0033]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of filling the invention to modify Varkuti, Monir and Lu wherein the task being performed for a predetermined time includes (i) clearing a mind; (ii) reading; or (iii) fingertapping, since one of ordinary skill in the art would recognize that using tasks such as bilateral finger tapping during the flashing periods was known in the art as taught by Hua for the purpose of determining areas of functional cooperation in the brain during fMRI imaging data analyses. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Varkuti and Hua teach using MRI for brain network activity determination. The motivation for doing so would have been to identify specific brain regions showing functional connectivity during a variety of activities, such as the motor activity of finger tapping, and thereby identify specific areas that show network activity in the motor cortex of the brain, as suggested by Hua (Human fMRI experiments with simultaneous flashing checkerboard and bilateral finger tapping were performed to evaluate the 3D T2prep-GRE approach and compare it with the conventional 2D multi-slice SE EPI sequence, para. 0020; Representative fMRI results from one subject are shown in FIGS. 3A-3C. Robust activation in both visual (mainly row 2) and motor .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Varkuti (USPN 20160284082 A1; Pub.Date 09/29/2016; Fil.Date 11/05/2013) in view of Monir et al. (2011 IEEE 8th ICICSP 5 pages; Pub.Date 2011) and in view of Lu et al. (2003 NeuroImage 20:455–465; Pub.Date 2003) as applied to claims 1-4, 6, 8-10, 13 and 20 and further in view of Gonzalez-Castillo et al. (2014 Frontiers in Neuroscience 8:1-19; Pub.Date 2014).
Varkuti, Monir and Lu teach a system and method as set forth above. Varkuti teaches the pre-processing of the raw data attached to the fMRI images ([0042]) 
Varkuti, Monir and Lu do not specifically teach the refining the plurality of images of the brain includes analyzing the plurality of images of the brain by: removing spikes from a signal intensity time course from voxel to voxel; executing slice-timing correction of an image acquisition time difference from slice to slice of the plurality of images of the brain; correcting motion of the plurality of images of the brain; spatial filtering the plurality of images of the brain with a selected full- width-half-maximum value; computing a mean image of the plurality of images of the brain from slice to slice; band passing the signal intensity time course from voxel to voxel; and computing a relative signal change of the band passed signal intensity time course from voxel to voxel as in claim 7.
However, Gonzalez-Castillo teaches within the same field of endeavor of fMRI imaging technology (Title and abstract) the pre-processing of the raw data as being performed using the publicly available software package AFNI from NIH (p. 2 col.2 5th ¶) the refining the plurality of images of the brain includes analyzing the plurality of images of the brain by: (a) removing spikes th ¶ AFNI 3dDespike), (b) executing slice-timing correction of an image acquisition time difference from slice to slice of the plurality of images of the brain (p. 2 col.2 5th ¶ AFNI 3dTshift), (c) correcting motion of the plurality of images of the brain (p. 2 col.2 5th ¶ AFNI 3dvolreg for head motion correction), (d) spatial filtering the plurality of images of the brain with a selected full- width-half-maximum value (p. 2 col.2 5th ¶ spatial smoothing (FWHM = 6 mm) with FWHM being full-width-half-maximum), (e) computing a mean image of the plurality of images of the brain from slice to slice (p. 2 col.2 5th ¶ mean, ...., signal from local white matter (WM), signal from the lateral ventricles (CSF), ... were regressed... AFNI 3dTproject), (f) band passing the signal intensity time course from voxel to voxel (p. 2 col.2 5th ¶ band pass 0.01-0.25Hz) and (g) computing a relative signal change of the band passed signal intensity time course from voxel to voxel (p. 4 col. 1 2nd ¶ to evaluate how the within-subject similarity of whole-brain connectivity patterns changes as a function of window length and 3rd ¶ computing connectivity matrices for each non overlapping window).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of filling the invention to modify Varkuti, Monir and Lu the refining the plurality of images of the brain includes analyzing the plurality of images of the brain by: removing spikes from a signal intensity time course from voxel to voxel; executing slice-timing correction of an image acquisition time difference from slice to slice of the plurality of images of the brain; correcting motion of the plurality of images of the brain; spatial filtering the plurality of images of the brain with a selected full- width-half-maximum value; computing a mean image of the plurality of images of the brain from slice to slice; band passing the signal intensity time course from voxel to voxel; and computing a relative signal change of the band passed signal intensity time course from voxel to voxel, since one of ordinary skill in the art would recognize that pre-processing the fMRI nd ¶).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Varkuti (USPN 20160284082 A1; Pub.Date 09/29/2016; Fil.Date 11/05/2013) in view of Monir et al. (2011 IEEE 8th ICICSP 5 pages; Pub.Date 2011) and in view of Lu et al. (2003 NeuroImage 20:455–465; Pub.Date 2003) as applied to claims 1-4, 6, 8-10, 13 and 20 and further in view of Tian et al. (For.Patent CN101292871 B; Pub.Date 05/26/2010; Fil.Date 04/25/2007).
Varkuti, Monir and Lu teach a system and method as set forth above.
As discussed above, Monir teaches also selecting the second region of interest from the plurality of voxels in response to: (i) the number of voxels in the second region of interest being greater or less than the number of voxels in the first region of interest with using a region growing method for optimizing the size of the ROI corresponding to the considered functional activity (p. 3 col. 1 ¶ B. Region-growing and C. Region-merging).
Varkuti, Monir and Lu do not specifically teach calculating a voxel threshold and selecting the second region of interest from the plurality of voxels in response to (ii) the number of voxels in the second region of interest being greater than the voxel threshold as in claim 12.
However, Tian teaches within the same field of endeavor of determining the region of interest with specific functional activity using a region-growing method (Title and abstract) the 
Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Varkuti, Monir and Lu with calculating a voxel threshold and selecting the second region of interest from the plurality of voxels in response to (ii) the number of voxels in the second region of interest being greater than the voxel threshold, since one of ordinary skill in the art would recognize that using a region growth technique for growing the seed into a region presenting the same functional activity using a functional correlation while limiting the size of the considered region was known in the art as taught by Tian. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Tian and Monir teaches the determination of functional network using region-growing method to optimize the size of regions presenting the same functional activity. The motivation would have been to ideally provide a method for determining more accurately the local specific functional activity of the brain, as suggested by Tian (p. 10 1st ¶).

Allowable Subject Matter
Claims 11 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

when the a number of identified voxels having a similarity measure greater than the second threshold but less than the first threshold is less than a fixed percentage of voxels bordering the stable reqion of interest. Regarding claim 14, no prior art is found for defining a threshold being dependent specifically on the signal on the first region of interest, including: (i) a mean signal time course, (ii) a first region of interest Pearson correlation coefficient, (iii) a mean, and (iv) a standard deviation.
Attempt to contact the Applicant, Attorneys at the provided phone numbers to advance the prosecution failed with no response or means to leave a message.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793